Citation Nr: 1013643	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-19 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of an 
aneurysm.

2.  Entitlement to service connection for residuals of a 
stroke.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to service connection for a heart disorder.

5.  Entitlement to service connection for an acquired 
psychiatric disorder.

6.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1965 to May 1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision rendered by the 
Columbia, South Carolina Regional Office (RO) of the 
Department of Veterans Affairs (VA).

The Board remanded this appeal in August 2008 so that the 
Veteran could present testimony at a hearing before a 
traveling Veterans Law Judge.  The Veteran testified before 
the undersigned Veterans Law Judge at a hearing in May 2009.  
A transcript of the hearing is of record.

The issues of service connection for residuals of a stroke, a 
heart disorder, sleep apnea, an acquired psychiatric 
disorder, and entitlement to a TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable.

2.  The record does not show that the Veteran had an aneurysm 
that is related to service.


CONCLUSION OF LAW

Residuals of an aneurysm were not incurred as result of 
active military service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303, 3.307, 3.309 (2009).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).

Duties to Notify

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2009).  VA must provide such notice to a claimant 
prior to an initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (AOJ).  See 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  For 
claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).

VA provided VCAA required notice in correspondence sent to 
the Veteran in September 2007.  This letter notified the 
Veteran of what evidence was needed to substantiate the 
claim, of VA's responsibilities in obtaining information to 
assist him in completing his claim, and identified his duties 
in obtaining information and evidence to substantiate his 
claim.  The letter also served to provide notice of the type 
of evidence necessary to establish a disability rating and 
effective date for the claimed disability under 
consideration, pursuant to the holding in the Dingess 
decision.

Duties to Assist

VA has also made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A (West 2002).  The claims folder is a rebuilt 
file.  However, the Veteran reported when he filed his 
present claim in June 2007 that he had not submitted a prior 
claim so it is unclear what was documents were contained in 
the original claims folder.  The RO informed the Veteran by 
way of a December 2007 letter that his original claims folder 
could not be found and that he should send any documents or 
evidence that he had to help reconstruct the file such as 
rating decisions, notification letters, relevant medical 
records and VA examination reports.  Moreover, in January 
2008, he was informed that his service treatment records were 
unavailable and that he could submit alternate evidence such 
as statements from military medical personnel, buddy 
statements, accident reports, employment physical 
examinations, medical evidence from hospitals, clinics and 
private physicians who treated him after separation, letters 
written during service, pharmacy prescription records and 
insurance examinations.  The Veteran has provided the 
information and evidence to which he had access, including 
letters that were written to him in service and a copy of an 
induction record.  The other information and evidence 
associated with the claims file consist of private medical 
treatment records and records associated with the Veteran's 
Social Security Administration (SSA) disability file.  
While the Veteran was not asked to complete NA Form 13055 in 
order to attempt a search for military medical records, the 
Veteran does not allege onset or treatment of an aneurysm or 
residuals thereof in service and there is no current medical 
evidence of the claimed disability.  Accordingly, resolution 
of the claim can be accomplished without the service records. 

The Veteran was not afforded a VA examination in connection 
with his claim; however, based on the evidence, a remand for 
an examination and/or opinion is not necessary to decide the 
claim.  See 38 C.F.R. § 3.159(c)(4).  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A Veteran's 
reports of a continuity of symptomatology can satisfy the 
requirement for evidence that the claimed disability may be 
related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 
83 (2006).  The threshold for finding a link between current 
disability and service is low.  Locklear v. Nicholson, 20 
Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

While the Veteran contends he has current symptoms which are 
residuals of a previous aneurysm, the medical records do not 
show that he had an aneurysm that is related to service or 
the heart condition.  The claims file includes medical 
records from several medical providers, but contains no 
medical evidence to indicate that the Veteran ever suffered 
an aneurysm, let alone an aneurysm with residuals, that may 
be related to service or a service-connected disability.  A 
current disability is demonstrated if the condition is shown 
at any time since submission of the current claim, even 
though it may have resolved.  McClain v. Nicholson, 21 Vet. 
App. 319 (2007).  However, that is not the situation in this 
case.  Accordingly, VA has satisfied the notification and 
duty to assist provisions of the law and no further actions 
pursuant to the VCAA need be undertaken on the Veteran's 
behalf.




Service Connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2009). 

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability; (2) the existence of the 
disease or injury in service, and; (3) a relationship or 
nexus between the current disability and any injury or 
disease during service.  See Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet.  App. 141. 

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including brain thromboses and 
brain hemorrhages, may be presumed to have been incurred or 
aggravated during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In cases where the veteran's service medical records are 
unavailable, the Board has a heightened obligation to explain 
its findings and conclusions, and to consider carefully the 
requirement that the benefit of the doubt be resolved in 
favor of the veteran.  O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).  The Board has complied with this heightened 
obligation in addressing the Veteran's claim.

Analysis

Service treatment records are unavailable.  The evidence in 
this case includes private medical records, records 
associated with the Veteran's SSA disability claim, and the 
Veteran's statements.  

The medical treatment records reflect no diagnosis or 
treatment of an aneurysm.  A clinic record dated in July 1998 
reflects that the Veteran had previously experienced a 
stroke, but had no residual deficit at the time.  Beginning 
in 2002, the private medical records include a clinical 
impression of 'history of perioperative stroke, left lower 
extremity numbness, intermittent.'  A record dated in June 
2003 indicated that the Veteran related he had not had any 
recent stroke or thromboembolic events.  Objectively, there 
was no evidence of recent stroke, head trauma, or seizure 
disorder.  The clinical impression, in pertinent part, was 
stroke with left lower extremity edema and intermittent 
numbness.  

A record dated in April 2004 shows the Veteran had recently 
been hospitalized for a transient ischemic attack (TIA) with 
transient vision loss (amaurosis fugax), but currently had no 
further TIA-type symptoms, although he reported left lower 
extremity numbness since discharge.  The clinical impression 
was transient ischemic attack with amaurosis fugax.  A June 
2004 clinic record of follow-up for the Veteran's previous 
transient ischemic attack indicates that he had not had any 
further thrombotic events.  The clinical impress impression 
remained 'transient ischemic attack with amaurosis fugax.'  
Additional medical records dating into 2007 do not show that 
the Veteran had an aneurysm.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also, Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).  As indicated, a current disability is demonstrated 
if the condition is shown at any time since submission of the 
current claim, even though it may have resolved.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  

The Board has considered the Veteran's statements that he has 
residuals of an aneurysm, such as seizures, that are related 
to his heart condition.  However, the Board finds more 
probative the medical evidence of record which does not show 
that he has had an aneurysm, let alone an aneurysm that may 
be related to the heart condition.  Accordingly, the criteria 
for establishing service connection have not been 
established.  38 C.F.R. § 3.303.  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 


ORDER

Service connection service connection for residuals of an 
aneurysm is denied.


REMAND

The Veteran's service treatment records are unavailable.  
While the RO made a formal finding on the unavailability of 
the Veteran's records, he was not asked to complete a NA Form 
13055 in order to attempt another search for military medical 
records.  On remand, this should be accomplished.  

The Board also notes at the outset that the Veteran's 
representative has requested an independent evaluation of the 
Veteran's claimed disabilities, such as an independent 
medical examiner (IME) or a Veterans Health Administration 
medical opinion.  See 38 C.F.R. § 20.901.  However, 
additional development, including a physical examination of 
the Veteran, is warranted  Accordingly, the Board will 
consider the representative's argument after the development 
outlined below has been accomplished.  

The Veteran seeks service connection for a heart disorder.  
He specifically alleges that the physical stress of his 
military duties aggravated a pre-existing heart condition.

The only available service record shows the Veteran was found 
to have an abnormal heart beat upon entry into service in May 
1965.  The Veteran has testified that due to this defect he 
was not allowed to serve in Vietnam.  Accordingly, the RO 
should attempt to obtain his complete service personnel 
folder in case there are relevant documents contained 
therein.  He also testified that after leaving service, he 
attempted to return to his previous civilian job as a 
shipping clerk, with duties of loading and unlading trucks; 
but, after three months he was unable to do the work.

SSA records show the Veteran was awarded disability benefits 
for a primary disability of status post aortic valve 
replacement, which had onset in June 1993.  On his 
application for SSA benefits, the Veteran reported that he 
worked as a truck driver (including long-distance truck 
driving) from October 1968 to June 1993.  He also indicated 
that his heart condition disabled him in June 1993.  Private 
treatment records associated with the Veteran's SSA file 
confirm a new onset of angina and effort-related dyspnea and 
dizziness in June 1993.  In a July 1993 medical record, a 
private physician noted that the Veteran's job required 
significant participation in the loading process as well as 
truck driving.  The evidentiary record also includes a 
medical opinion from a clinician on a health-related website 
who responded to an inquiry from the Veteran.  This 
clinician, a registered dietitian, stated that an irregular 
heart beat can lead to further complications.

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  Aggravation may not be 
conceded, however, where the disability underwent no increase 
in severity during service.  38 U.S.C.A. § 1153 (West 2002); 
38 C.F.R. § 3.306 (2009).  It is clear that the Veteran had a 
defect noted upon entrance to service.  He has testified that 
he was prevented from serving in Vietnam because of it, and 
also was unable to continue his former civilian occupation 
after discharge from service.  In such case, the Board 
believes that a VA examination and medical opinion would be 
most helpful in reaching a determination.  

The Veteran also contends that his stroke residuals, sleep 
apnea and acquired psychiatric disorder are related to 
military service; or in the alternative, are secondary to his 
heart disorder which is not yet service-connected.  

He has also testified that his psychiatric disorder began in 
service when he was first told about his heart defect, as he 
was very concerned when performing his duties and physical 
exercises.  He alleges a continuity of symptoms since then.  
The Veteran's reported continuity of depressive 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The 
threshold for finding a link between current disability and 
service is low.  See Locklear v. Nicholson, 20 Vet. App. 410 
(2006).

Records from Dr. Parker-Hester reflect findings of 
depression; however, she has not related the depression to 
military service.  In light of the Veteran's statements, a VA 
examination concerning the etiology of any current acquired 
psychiatric disorder would be helpful in determining whether 
service connection is warranted.  

A statement from Dr. R. Taylor, Jr., M.D. dated in February 
1994 indicates that the Veteran was hospitalized at Baptist 
Hospital in 1992 for mental exhaustion.  The Veteran also 
referred to a hospitalization at Baptist Hospital for a 
breakdown during his hearing and also at Richland Memorial.  
On remand, the RO should contact the Veteran for additional 
information that would allow the RO to seek to obtain the 
records on his behalf.  

Finally, the Veteran also contends that he is entitled to 
service connection for sleep apnea and residuals of a stroke, 
which are claimed to be secondary to the heart condition, and 
TDIU.  However, he is not yet service-connected for any 
disabilities.  Moreover, since resolution of the TDIU claim 
is dependent, at least in part, on the outcome of the claims 
for service connection and an acquired psychiatric disorder, 
the Board will defer consideration of that issue at this time 
as well.  A decision by the Board on the Veteran's TDIU claim 
would at this point be premature.  See Harris v. Derwinski, 1 
Vet. App 180, 183 (1991) (two issues are "inextricably 
intertwined" when a decision on one issue would have a 
"significant impact" on a veteran's claim for the second 
issue).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to 
complete a NA Form 13055 in order to 
attempt another search for military 
medical records in support of his claims.

2.  Attempt to obtain the Veteran's 
complete service personnel records.  

3.  Contact the Veteran and request 
information pertaining to the dates of 
treatment at Richland Memorial Hospital 
for a breakdown.  Provided that the 
Veteran provides a completed authorization 
form, relevant records should be requested 
from that facility.  

Also, request medical records from the 
Baptist Hospital in Columbia, South 
Carolina related to psychiatric treatment 
dated in 1992, provided that the Veteran 
provides the necessary authorization form.  

4.  Following completion of the above, 
schedule the Veteran for examination with 
regard to his claim for service connection 
for a heart disorder.  The claims file 
must be made available to, and reviewed by 
the examiner.  The examiner should 
indicate such review was accomplished.  
All indicated tests should be performed, 
and all findings reported in detail.  

The examiner is specifically requested to 
opine as to whether it is his/her opinion 
that a chronic heart disorder pre-existed 
service and increased in severity in 
service.  If the examiner is able to 
determine that there was an increase in a 
heart disorder, state whether that 
increase was a natural progression of the 
disease.  

The examiner should also provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or better 
probability) that the Veteran's current 
heart disabilities are etiologically 
related to the abnormal heartbeat noted 
upon entrance into service or otherwise 
related to service.  A rationale must be 
provided for all opinions expressed.

5.  After completion of steps one to 
three, schedule the Veteran for 
examination with regard to his claim for 
service connection for a psychiatric 
disorder.  The claims file must be made 
available to, and reviewed by the 
examiner.  The examiner should indicate 
such review was accomplished.  All 
indicated tests should be performed, and 
all findings reported in detail.  

After examining the Veteran and reviewing 
the claims folders, the examiner should 
offer an opinion as to whether it is at 
least as likely as not (a 50 percent or 
better probability) that the current 
diagnosis of depression (and any other 
acquired psychiatric disorder diagnosed on 
examination) is at least as likely as not 
related to the Veteran's military service; 
or in the alternative, is at least as 
likely as not caused or aggravated by his 
heart disorder.  A rationale for any 
opinion rendered should be provided.

6.  Then, the RO should readjudicate the 
claims on the merits, including the issue 
of entitlement to a TDIU.  If the benefits 
sought are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


